DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first pair and second pair of guides must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 16, Applicant repeats the limitations of “an internal side” and “an external side” as well as “a first orientation” and “a second orientation,” after already disclosing said limitations in claim 13. It is unclear if the limitations in claim 16 are the same or different to those disclosed in claim 13. For the purpose of examination, they are considered the same. Regarding claim 21, Applicant states that both the first pair of guides and second pair of guides receive a first shim, wherein “a first shim” is repeated twice. It is unclear if claim 21 is disclosing the same first shim for the two pairs of guides, or if they are different shims. For the purpose of examination, it is considered the same shim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlage US 3287055. 

Regarding claim 13, Schlage discloses a threshold assembly for use with a door, comprising:
a threshold body (15) configured to be coupled to a frame (walls surrounding door) of a closet unit (room) and comprising an opening (16) formed there through; wherein
the threshold body comprises an internal side (left wall of 16, fig.2, Schlage, see annotated figure) and an external side (front surface of 15, fig.2 Schlage); and 
the opening comprises a first side (left side, fig2) and a second side (right side fig2), and the first side of the opening is closer to the internal side of the threshold body than the second side of the opening; and
a striker (1,2, 8,12) component comprising: a plate (1,2) configured to be removably coupled to the threshold body; and 
a cup (8,12) coupled to and offset from a center (because plate includes width of 2 as well) of the plate with the cup configured to be positioned through the opening of the threshold body; (Schlage fig.1-2) wherein: 
the striker component is configured to be removably coupled to the threshold body in a first orientation (fig2) and a second orientation (fully capable of being shifted more to the left of page, fig2) with respect to the threshold body; 
in the first orientation, a first side (left side of cup, fig2) of the cup is adjacent to the first side of the opening; and 
in the second orientation, a second side (right side of the cup, fig2) of the cup is adjacent (NOTE: Adjacent is defined as “not distant: nearby” according to Merriam-Webster online, therefore, second side of the cup is considered adjacent to the first side of the opening at is located nearby the first side of the opening) to the first side of the opening. 

Regarding claim 14, Schlage discloses the threshold assembly of claim 13, further comprising a guide (17,18) positioned within the cup of the striker component and configured to receive a shim (Schlage 20, see fig.2, NOTE: Regarding the language “configured to receive,”: Schlage only needs to be capable of receiving a shim. Since the shim of Schlage is formed after installation, between 17 & 18, it is considered that the guide “receives” the shim as receive is defined by Oxford Languages as “be given, presented with, or paid”. For the purposes of examination, this definition is relied upon for claim interpretation, wherein the guide 17,18 are “given” the shim by the creation of the shim as described in Schlage col. 2 lines 10-39) within the cup of the striker component after the striker component is coupled to the threshold body (Schlage, col. 2 lines 3-6,10-39).

Regarding claim 15, Schlage discloses the threshold assembly of claim 14, further comprising a fastener (not labeled, fig.1) configured to removably couple the plate of the striker component to the threshold body, wherein:
the threshold body comprises an aperture (not labeled, receives fasteners, col. 1 lines 60-65) formed there through; 
the plate of the striker component comprises an aperture formed there through; and the fastener is configured to be positioned through the aperture of the threshold body and the aperture of the plate to removably couple the striker component to the threshold body. (fig.1-2)

Regarding claim 16, Schlage discloses the threshold assembly of claim 13, wherein:
the cup being offset from the center of the plate defines a larger width portion (left portion of plate, fig.1) of the plate positioned on one side of the cup and a smaller width portion (right portion of plate) of the plate positioned on an opposite side of the cup with respect to the larger width portion; 
the threshold body comprises an internal side(left wall of 16, see annotated figure, fig.2 Schlage)  and an external side(front surface of 15, fig.2 Schlage); 
the striker component is configured to be removably coupled to the threshold body in a first orientation  (fig.2, Schlage)  and a second orientation (NOTE: Schlage is fully capable of being reoriented, for instance, shifted further to the left, fig.2) with respect to the threshold body; 
in the first orientation, the larger width portion of the plate is positioned closer to the internal side of the threshold body than the smaller width portion of the plate (Schlage fig.2 – right end portion of large width portion is closer to left wall of 16 than the right end of the smaller width portion); and
in the second orientation, the smaller width portion of the plate is positioned closer to the internal side of the threshold body than the larger width portion of the plate (fully capable by Schlage when plate is shifted to the left, then the left end of the larger width portion is further away from the left wall of 16 than the left end of the smaller width portion). (Schlage fig.2)

Regarding claim 17, Schlage discloses the threshold assembly of claim 13, wherein: the threshold body comprises a recess(where plate rests, fig.2 not labeled) positioned adjacent the opening; and the plate of the striker component is configured to be positioned within the recess. (fig.1-2)

Regarding claim 18, Schlage discloses a threshold assembly consisting essentially of:
a threshold body (15) configured to be coupled to a frame (walls surrounding door) of the closet unit (room) and comprising an opening (16) formed therethrough; 
a striker component (1,2,8,12) comprising: 
a plate (1, 2) configured to be removably coupled to the threshold body; 
a cup (8,12) coupled to and offset from a center of the plate with the cup configured to be positioned through the opening of the threshold body; 
a pair of guides (17,18) positioned within the cup; and a shim (20, fig.2) configured to be received by the pairs of guides within the cup when the plate is coupled to the threshold body and the cup is positioned through the opening of the threshold body (Since the shim of Schlage is formed after installation, between 17 & 18, it is considered that the guide “receives” the shim as receive is defined by Oxford Languages as “be given, presented with, or paid”. For the purposes of examination, this definition is relied upon for claim interpretation, wherein the guide 17,18 are “given” the shim by the creation of the shim as described in Schlage col. 2 lines 10-39); and
a fastener (not explicitly shown, fig.1, col.1 lines 60-65) configured to removably couple the plate of the striker component to the threshold body.

Regarding claim 19, Schlage discloses the threshold assembly of claim 18, wherein:
the threshold body comprises an aperture (not labeled, receives fastener, col.1 lines 60-65) formed there through; 
the plate of the striker component comprises an aperture (9) formed therethrough; and the fastener is configured to be positioned through the aperture of the threshold body and the aperture of the plate to removably couple the striker component to the threshold body. (fig.1)

Regarding claim 20, Schlage discloses the threshold assembly of claim 18, wherein:
the cup being offset from the center of the plate defines a larger width portion (left portion of plate, fig.1) of the plate positioned on one side of the cup and a smaller width portion (right portion of plate) of the plate positioned on an opposite side of the cup with respect to the larger width portion; 
the threshold body comprises an internal side(left wall of 16, see annotated figure, fig.2 Schlage)  and an external side(front surface of 15, fig.2 Schlage); 
the striker component is configured to be removably coupled to the threshold body in a first orientation  (fig.2, Schlage)  and a second orientation (NOTE: Schlage is fully capable of being reoriented, for instance, shifted further to the left, fig.2) with respect to the threshold body; 
in the first orientation, the larger width portion of the plate is positioned closer to the internal side of the threshold body than the smaller width portion of the plate (Schlage fig.2 – right end portion of large width portion is closer to left wall of 16 than the right end of the smaller width portion); and
in the second orientation, the smaller width portion of the plate is positioned closer to the internal side of the threshold body than the larger width portion of the plate (fully capable by Schlage when plate is shifted to the left, then the left end of the larger width portion is further away from the left wall of 16 than the left end of the smaller width portion). (Schlage fig.2)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-7,9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalge US 3287055 further in view of Westerdale US 3113797. 

Regarding claim 1, Schlage teaches a closet (room) unit, comprising: 
a housing (room which door belongs to) comprising a frame (walls surrounding door) and a door (door, col. 1 line 8) configured to move with respect to the frame; 
a latching mechanism (4 + corresponding latch components not labeled) coupled to the door and comprising a latch (bolt 4) configured to secure the door to the frame; and 
a threshold assembly (15,8,1,12, fig.1-2) coupled to the housing and configured to receive the latch of the latching mechanism, the threshold assembly comprising: 
a threshold body (15) coupled to the frame and comprising an opening (16) formed therethrough, wherein: 
the threshold body comprises an internal side (horizontal right edge of 15 that is parallel to 5 and immediately next to where 3 is labeled in fig2, see annotated figure) and an external side (the left edge, fig2); and 
the opening comprises a first side (right side, fig2) and a second side (left side fig2), and the first side of the opening is closer to the internal side of the threshold body than the second side of the opening; and
a striker component (1,8,12) removably coupled to the threshold body and comprising a plate (1,2) and a cup (12,8) coupled to the plate with the cup offset from a center (see fig 1 – plate includes width of 2 as well) the plate and positionable through the opening. (fig2)
the striker component is configured to be removably coupled to the threshold body in a first orientation (fig2) and a second orientation (fully capable of being shifted more to the left of page, fig2) with respect to the threshold body; 
in the first orientation, a first side (right side of cup, fig2) of the cup is adjacent to the first side of the opening; and 
in the second orientation, a second side (left side of the cup, fig2) of the cup is adjacent (NOTE: Adjacent is defined as “not distant: nearby” according to Merriam-Webster online, therefore, second side of the cup is considered adjacent to the first side of the opening at is located nearby the first side of the opening) to the first side of the opening. 

	Schlage does not teach the intended use of the unit being a closet unit for a vehicle. Westerdale teaches the use of a closet unit for a vehicle (fig.1, col. 1 lines 8-10).
	It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to provide the device of Schlage on a vehicle, as taught by Westerdale, since the device would remain functionally equivalent in either intended use. 

Regarding claim 2, Schlage (in view of Westerdale) teaches a closet unit of claim 1, wherein: the plate comprises a length (Schlage see fig.1) and a width (Schlage see fig.1); and the center of the plate comprises a center (Schlage see fig.1) of the width of the plate. (Schlage fig.1) 

Regarding claim 3, Schalge (in view of Westerdale) teaches the closet unit of claim 1, wherein the cup being offset from the center of the plate defines a larger width portion of the plate positioned adjacent (based on the definition applied above) to the second side of the cup (Schlage, left side until end of 2, fig.1) and a smaller width portion (Schlage, right side, fig.1) of the plate adjacent to the first side of the cup.

Regarding claim 5, Schlage (in view of Westerdale) further teaches the closet unit of claim 1, wherein the opening of the threshold body is larger than an outer surface of the cup. (see Schlage fig.2)

Regarding claim 6, Schlage (in view of Westerdale) further teaches the closet unit of claim 1, wherein:
the threshold body comprises a recess (not labeled, see fig. 2 where plate is held in 15) positioned adjacent the opening; and 
the plate of the striker component is configured to be positioned within the recess. (Schlage fig.2)

Regarding claim 7, Schlage (in view of Westerdale) further teaches the closet unit of claim 1, wherein the plate and the cup of the striker component are integrally formed with each other. (Schlage fig.1)

Regarding claim 9, Schlage (in view of Westerdale) further teaches the closet unit of claim 1, further comprising a fastener (not labeled, inserted into 9,10, Schlage fig.1) configured to removably couple the striker component to the threshold body (Schlage, fig.1), wherein:
the threshold body comprises an aperture (Schlage, not labeled, receives fastener) formed there through; 
the plate of the striker component comprises an aperture (Schlage 9) formed there through; and the fastener is configured to be positioned through the aperture of the threshold body and the aperture of the plate to removably couple the striker component to the threshold body (not labeled, fig.1, col.1 lines 60-65, Schlage).

Regarding claim 10, Schlage (in view of Westerdale) further teaches the closet unit of claim 9, wherein the aperture of the plate comprises a slot (the aperture is essentially a slot, fig. 1, Schlage).

Regarding claim 11, Schlage (in view of Westerdale) further teaches the closet unit of claim 1, further comprising a guide (Schlage 17,18) positioned within the cup of the striker component and configured to receive a shim (Schlage 20, see fig.2, NOTE: Regarding the language “configured to receive,”: Schlage only needs to be capable of receiving a shim. Since the shim of Schlage is formed after installation, between 17 & 18, it is considered that the guide “receives” the shim as receive is defined by Oxford Languages as “be given, presented with, or paid”. For the purposes of examination, this definition is relied upon for claim interpretation, wherein the guide 17,18 are “given” the shim by the creation of the shim as described in Schlage col. 2 lines 10-39) within the cup of the striker component when the striker component is coupled to the threshold body (Schlage, col. 2 lines 3-6,10-39).

Regarding claim 12, Schlage (in view of Westerdale) is fully capable of teaching the closet unit of claim 11, wherein the shim comprises an edge (Schlage left edge, fig.2) and a middle portion (Schlage, portion that abuts 4, fig.2).  However, Schlage does not teach the shim with the middle portion having a different thickness than the edge, however, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the size, and therefore thickness of the middle portion to be different than that of the edge in order to reduce material since a change in size is considered a design consideration of routine skill in the art. MPEP 2144.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, although Schlage teaches a pair of guides, Schlage does not teach the second pair of guides to receive the same shim as the first pair of guides. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 22, the plate of Schlage is not entirely surrounded by the recess of the threshold. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Annotated Figure

    PNG
    media_image1.png
    575
    561
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.  Regarding the amendments to the claims: upon further review, Examiner maintains that the amendments are taught by the Schlage reference (and in combination with the Westerdale). See above rejection for further explanation. Applicant provides no further arguments regarding the rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to closet units and striker components.
Related but not relied upon art: US 1738702, US 2255860, US 2568983
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675